PER CURIAM
Defendant was charged with two counts of unlawfully discarding dead animal carcasses, ORS 164.785, and two counts of failure to bury the carcass of a domestic animal, ORS 601.140. The complaint listed the first two counts as Class A misdemeanors and the third and fourth counts as violations. The court entered misdemeanor convictions on all the charges, and defendant appeals. He first argues that, when the prosecutor did not declare on the record that the state intended to treat Counts I and II as misdemeanors, by operation of law they were to proceed as violations. Former ORS 161.565(2); State v. Bonnin, 144 Or App 263, 926 P2d 830 (1996). Defendant also argues that entry of misdemeanor convictions on counts III and IV was error because the complaint alleged that the offenses were violations.1
The state concedes that the court erred and that the misdemeanor convictions on all counts must be remanded for entry of a corrected judgment. We accept the state’s concession. Defendant’s remaining assignments of error do not require discussion.
Reversed and remanded for entry of corrected judgment showing convictions as violations and for resentencing.

 ORS 601.990(2) makes a violation, of ORS 601.140 punishable by a maximum fine of $100.